There was evidence warranting the inference by the magistrate that the defendant's freight agent was mistaken in his duty, and that he should have delivered the plaintiff's goods on payment of the freight charges of his own road when the connecting carrier, after being allowed a reasonable time, failed to respond to his demand for a statement of its charges. The magistrate's inference of negligence in this respect entitled the plaintiff to recover actual damages. As to the measure of damages, the fact that the shipment was a single barber's outfit directed to an individual was sufficient to warrant the inference that the carrier was put on notice that the outfit was probably for use by a barber and not for sale, and that *Page 375 
delay would injuriously affect the barber's business by causing him to lose the earnings of a barber for the period of delay. The plaintiff was therefore not precluded from the recovery of special damages to this extent by the rule laid down in Towles and Arnett v. Atlantic C.L. Ry. Co.,83 S.C. 501, 65 S.E. 638, and other cases, that there can be no recovery for special damages without notice before shipment to the carrier of the circumstances of the plaintiff and of the special damages which would result to him from delay. But there was nothing to put the defendant on notice that the delay would cause the plaintiff to lose the opportunity to secure a particular shop, which, on account of the delay, was rented to another barber, and hence there could be no recovery for this item.
The earnings of a barber as shown by the evidence of the plaintiff were fifteen dollars per week; but the plaintiff testified that during the period of delay in the delivery of his outfit he actually earned as a laborer one dollar and twenty-five cents per day. The actual damages were thus definitely shown to be fifteen dollars per week less seven dollars and fifty cents per week earned from April 9th when the goods arrived until May 1st when they were delivered.
I am unable to discover any evidence of wilful or wanton disregard of the rights of the plaintiff. When the defendant's agent could not procure promptly the freight charges of a connecting carrier he made a careful estimate of the freight charges as ten dollars and offered to accept the sum so estimated and adjust the difference with the plaintiff when informed of the exact amount which turned out to be nine dollars and eighty-eight cents. This offer the plaintiff refused. There was no evidence whatever that the plaintiff was responsible, and it would be very harsh judgment to infer that the defendant's agent was guilty of wanton or wilful disregard of plaintiff's rights in not crediting him for the amount of the freight charges. Nor is such an inference to be drawn from the remark imputed to the agent *Page 376 
that "he was done fooling with it." The evidence is undisputed that he had made diligent effort to ascertain the exact freight charges and had failed on account of the negligence of a connecting carrier, and under the circumstances the remark meant nothing more than that, having exhausted his efforts he could do nothing more.
The judgment should in my opinion be modified by reducing the recovery to twenty-two dollars and fifty cents, the actual damages ascertained in the method above indicated.